The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Detailed Action
Claims 1-8 have been examined.Claims 1-8 have been rejected.

Claim Objections
Claim 1 line 14 recites the limitation "the response of each component".  This limitation lacks antecedent basis.
Claim 4 line 2 should read "separate servers or computing devices that are separate from each other."
Claim 8 should be correct in the same was as claim 4, above.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) as lacking written description.

Claim 1 line 7 recites the limitation "a diagnostic engine".  This limitation fulfills the 3-prong test for being interpreted as invoking 35 U.S.C. 112(f). See MPEP 2161. The 

Claim 5 line 2 recites "a diagnostic engine" and is rejected for the same reason as claim 1.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



Claim 5 line 2 recites "a diagnostic engine" and is rejected for the same reason as claim 1.
Claim 5 line 4 recites the limitation "each component in the chain".  This limitation lacks antecedent basis.
Claim 5, the last line, recites the limitation "The expected response".  This limitation lacks antecedent basis.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a 


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Badwe (US Patent Application Publication 2007/0277154) in view of Anastas (US Patent Application Publication 2015/0332147).

As per claim 1, Badwe ('154) discloses a system for contact center fault diagnostics (the specification describes a contact center as a software infrastructure for facilitating communications (paragraph 27 of the specification); Badwe ('154) is directed to testing a distributed system that includes components for an SQL database and an internet information service component (paragraph 29); the distributed system can be considered a contact center because it includes internet communication components for use with a remote database), comprising: 
	a database comprising test cases (test libraries of Figure 1 and test cases of Figure 3), each test case configured to isolate a root cause of an error in operation of a contact center (paragraphs 7 and 48) and comprising: 
	a chain of known contact center operations associated with the error (paragraphs 8 and 10, a distributed system is tested for errors; the components of the distributed system form a chain as shown in Figure 1);
	a list of components in the chain associated with each operation (Figure 1 shows that components 151, 153, 155 are tested); and 

	a diagnostic engine (the test driver of Figure 1) comprising at least a plurality of programming instructions stored in a memory of, and operating on a processor of, a computing device, wherein the plurality of programming instructions, when operating on the processor, cause the computing device to: 
	receiving a notification of an error in operation of a contact center (paragraph 6, it is desirable to perform tests to identify the cause of an error that has been detected)
	retrieve one or more test cases for the error from the database (paragraph Figure 1, test case definitions are sent to the test driver); 
	send an operational instruction to each component in the chain of known contact center operations associated with the error (paragraph 48, test data is sent to the component which responds with results); 
	receive a response from each component to each operational instruction (paragraph 48, test data is sent to the component which responds with results); 
	determine whether each component is a root cause of the error (paragraphs 7 and 48) by evaluating whether the response received for the component matches the expected response for that component (paragraph 48, it is determined whether the component responded as intended or whether an error or performance deviation occurred).
Badwe ('154) does not expressly disclose the system wherein the computing device is 

Anastas ('147) teaches testing of a web site including detecting page response times (Figure 7) and comparing the wait time against a timeout value that triggers a timeout error (paragraphs 50 and 51).
Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the distributed system testing disclosed by Badwe ('154) such that timeout errors are detected, as taught by Anastas ('147).  This modification would have been obvious because detection of timeout errors allows the system to document timeout errors as an encountered error type (as is done in Anastas ('147) paragraph 70) and to provide type-specific recommendations of actions in response to the problem report (as in Anastas ('147) Figure 10 and paragraph 58).

As per claim 2, Badwe ('154) in view of Anastas ('147) discloses the system of claim 1, wherein the diagnostic engine and database comprising test cases are located on or connected as part of a server which connects to a contact center over a network (Badwe ('154) paragraph 42, the test library may be built into the components of the system being tested).



As per claim 4, Badwe ('154) in view of Anastas ('147) discloses the system of claim 1, wherein the diagnostic engine and database comprising test cases are located on separate servers or computing devices from each other (Badwe ('154) Figure 3 and paragraph 70, the test driver and user interface perform the testing, which is separate from the discoverable test case definitions (paragraph 64)).

As per claims 5-8, these claims recite limitations found in claims 1-4, respectively, and are respectively rejected on the same grounds as claims 1-4.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Bartz teaches using multiple test modules to perform modular QOS testing of a network service.  Bergin teaches user directed modular scripted testing of a database platform. 



Contact Information



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114